BENEDICT, District Judge.
I am of the opinion that the ruling at the trial was wrong, and that the witness was improperly excluded. On examining the question, I find the rule to be, that, when trials are separate, the wife may testify in favor of or against any one other than her husband, except in cases where the acquittal of one defendant works the acquittal of the rest, as in cases of conspiracy, and the like. It is not contended, in this case, that the acquittal of the prisoner would work the acquittal of the other defendant, and the wife of the latter was, therefore, a competent witness. The motion for a new trial is granted.